Citation Nr: 0831373	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-13 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The Board notes that the appellant requested a regional 
office hearing in connection with the current claim.  This 
hearing was scheduled and held in August 2007.  The appellant 
and the appellant's spouse testified and the hearing 
transcript is of record.

The appellant also requested a video-conference hearing with 
a Veterans Law Judge (VLJ).  This hearing was scheduled and 
subsequently held in April 2008.  The appellant and the 
appellant's spouse testified at that time and the hearing 
transcript is of record.


FINDINGS OF FACT

1.  Audiometric testing, performed in September 2006, 
revealed level I hearing in the right ear and level II 
hearing in the left ear.

2.  Audiometric testing, performed in August 2007, revealed 
level II hearing in both the left and the right ears.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
bilateral hearing loss have not been met for any period of 
time covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 
4.86, Diagnostic Code 6100 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Evaluation

The veteran seeks a compensable evaluation for service-
connected bilateral hearing loss.  The veteran contends that 
his bilateral hearing loss is more severe than contemplated 
by a noncompensable evaluation.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Examinations are conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), 
quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more.  Then, the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of 
hearing impairment also exist for VA purposes when the pure 
tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.  Then, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).  As discussed below, the veteran's ears 
do not demonstrate an exceptional pattern of hearing loss.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id.

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 


The veteran was granted service-connection for bilateral 
hearing loss by a RO rating decision dated in January 1995 
and was assigned a noncompensable evaluation pursuant to 
38 C.F.R. § 4.86, Diagnostic Code 6100.  In July 2006 the 
veteran filed a claim for an increased rating for his 
service-connected bilateral hearing loss and contends that 
his hearing loss disability is more severe than contemplated 
by a noncompensable evaluation.  In particular, the veteran 
argues that he has difficulty hearing through background 
noise and that he misses a lot of words.  The veteran also 
submitted statements from his wife and supervisor.  His wife 
stated that he reads lips a lot and that she sometimes has to 
repeat things for him.  His supervisor said the veteran 
sometimes did not hear calls on the radio and that everyone 
at work talked louder to the veteran in hopes of not having 
to repeat themselves.  

Subsequently, in September 2006, the veteran was afforded a 
VA Compensation and Pension (C&P) audiological examination, 
which revealed pure tone threshold levels, in decibels, as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
45
40
LEFT
35
25
40
60

Pure tone threshold levels averaged 34 decibels for the right 
ear and 40 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in his 
right ear and 88 percent in his left ear.  The results do not 
represent an exceptional pattern of hearing in either ear.  
See 38 C.F.R. § 4.86(a).  Therefore, both ears must be 
evaluated only under Table VI.

Under Table VI, the examination results of the right ear 
correspond to level I hearing loss.  Under Table VI, the 
examination results of the left ear correspond to level II 
hearing loss.  The intersection point of the two levels for 
both ears under Table VII shows that the veteran's hearing 
loss warranted a noncompensable evaluation under Diagnostic 
Code 6100.

In July 2007, the veteran underwent an audiological 
examination as an outpatient at the Jackson, Mississippi, VA 
Medical Center, which revealed pure tone threshold levels, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
35
40
LEFT
35
25
35
60

Pure tone threshold levels averaged 30 decibels for the right 
ear and 39 decibels for the left ear.  Speech audiometry was 
not performed and it is noted that this examination was not 
conducted for VA rating purposes.  Pursuant to the provisions 
of 38 C.F.R. § 4.85(c), Table VIa, "Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold 
Average," is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based only on the 
puretone threshold average.  Table Via will be used when the 
examiner certifies that use of the speech discrimination test 
is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of § 4.86.  

As it was not certified that the use of speech discrimination 
testing is inappropriate and as exceptional patterns of 
hearing impairment are not shown pursuant to 38 C.F.R. 
§ 4.86, Table VIA is not for application.  However, the Board 
notes that if it were applicable, both ears would have Level 
I hearing based on the puretone averages.  This corresponds 
to a noncompensable evaluation.   

In August 2007, the veteran was afforded another VA C&P 
audiological examination, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
30
45
40
LEFT
30
30
45
60

Pure tone threshold levels averaged 33 decibels for the right 
ear and 41 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 86 percent in his 
right ear and 88 percent in his left ear.  The results do not 
represent an exceptional pattern of hearing in either ear.  
See 38 C.F.R. § 4.86(a).  Therefore, both ears must be 
evaluated only under Table VI.

Under Table VI, the examination results of the right ear 
correspond to level II hearing loss.  Under Table VI, the 
examination results of the left ear correspond to level II 
hearing loss.  The intersection point of the two levels for 
both ears under Table VII shows that the veteran's hearing 
loss warranted a noncompensable evaluation under Diagnostic 
Code 6100.

In light of the level I and II right ear hearing loss and 
level II left ear hearing loss that was demonstrated upon VA 
audiological examination in September 2006 and August 2007, 
the Board finds that the current noncompensable (0 percent 
disability) evaluation is appropriate and that there is no 
basis for awarding a higher evaluation for hearing loss.  
38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  
Additionally, the record contains no evidence showing the 
veteran is entitled to a higher rating at any point during 
the instant appeal; therefore no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to a compensable 
evaluation for service connection for bilateral hearing loss, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II. Extraschedular

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's bilateral hearing loss reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a compensable evaluation on an 
extraschedular basis, and indeed, neither the veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disability 
results in marked interference with employment.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
noted that VA had revised its hearing examination worksheets 
to include the effect of the veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see 
also 38 C.F.R. § 4.10 (2007).  The Court also noted, however, 
that even if an audiologist's description of the functional 
effects of the veteran's hearing disability was somehow 
defective, the veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In this case, the September 2006 C&P examination was 
conducted before the examination worksheets were revised to 
include the effects of hearing loss disability on 
occupational functioning and daily life.  The veteran, as a 
lay person, is nevertheless competent to submit evidence of 
how the hearing loss affects his everyday life.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994)(finding that lay 
testimony is competent when it regards features or symptoms 
of injury or illness).  The examiner noted in the September 
2006 examination report that the veteran reported difficulty 
understanding speech when background noise was present.  In 
addition, the examiner noted in the August 2007 examination 
report that the veteran reported having difficulty 
understanding speech in crowds an in background noise.  Thus, 
the examination reports did include information concerning 
how the veteran's hearing loss affects his daily functioning.  
However, the evidence does not show that the veteran's 
difficulty hearing has resulted in marked interference with 
employment nor has the veteran demonstrated any prejudice 
caused by a deficiency in the examination.



III. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

The veteran was notified in a July 2006 VCAA letter that he 
could submit evidence showing his service-connected bilateral 
hearing loss had increased in severity.  The veteran was 
informed that evidence of an increase in severity could be 
submitted in the form of on-going treatment records; 
statements from employers as to job performance, lost time, 
or other information regarding how his condition affects his 
ability to work; and lay statements from individuals who 
could describe the manner in which the disability had become 
worse.  The veteran was told to inform the RO of dates of 
treatment at VA facilities so those records could be 
obtained, and that if he had not been recently examined or 
treated, he could submit his own statement indicating the 
frequency and severity of symptoms and additional disability 
caused by the conditions.  Additionally, the Board points out 
that the veteran received this notice prior to the initial 
AOJ decision in this matter.

However, the Board notes that the July 2006 VCAA letter 
failed to notify the veteran to provide information about the 
test criteria applicable to a claim for an increased rating 
for service-connected bilateral hearing loss.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
veteran.  The Federal Circuit stated that requiring a veteran 
to demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the veteran, see Vazquez-Flores, 22 Vet. App. at 48 
("[a]ctual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.")(citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46. 

In this case, the Board finds that the presumption of 
prejudice is rebutted as the veteran was reasonably expected 
to understand from the various notices provided by VA what 
was required to substantiate the claim.  The veteran was 
provided with the rating criteria for bilateral hearing loss 
in the March 2007 Statement of the Case and the veteran was 
provided with a period of time in which to respond.  The 
Board notes that the veteran's claim was readjudicated 
following notice of this information by way of a September 
2007 Supplemental Statement of the Case.  Based on the 
notices provided to the veteran, the Board finds that a 
reasonable person could be expected to understand from those 
notices, to include the notice letter, the rating decision 
and the statement of the case, what information or evidence 
was required for an increased rating to be granted.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated May 2003 to July 2007.  The veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.

The appellant was afforded VA medical examinations in 
September 2006 and August 2007.  The Board notes that the 
veteran argues, in his testimony before the undersigned 
Veterans Law Judge, that the audiometric testing, conducted 
in a sound-proof room, is not adequate for rating purposes 
because it does not evaluate the effects of the veteran's 
bilateral hearing loss on his ability to function under the 
ordinary conditions of daily life and upon his ordinary 
activity.  The veteran indicates that his hearing is 
specifically impaired by his inability to distinguish speech 
from background noise, which is specifically eliminated in a 
sound-proof room.  However, the Board notes that it is bound 
by the applicable statutes and regulations, see 38 U.S.C.A. § 
7104(c); 38 C.F.R. § 20.101(a), and the Court has 
specifically rejected the argument that VA's policy of 
conducting audiometry testing in a sound- controlled room is 
a plainly erroneous interpretation of, or is inconsistent 
with, VA's regulations.  See Martinak v. Nicholson, 21 Vet. 
App. 447, 454 (2007).

The Board acknowledges that the veteran stated in his 
testimony before the undersigned Veterans Law Judge that his 
hearing loss disability "might be a little bit worse but 
it's pretty close" to the severity of his hearing loss 
disability at his prior VA C&P examination, which was in 
August 2007.  Generally, when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  However, in this case, there is no evidence beyond 
the contentions of the veteran and his representative that 
the veteran's hearing loss has gotten worse since his last VA 
examination.  Cf. Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (appellant presented a letter from his rehabilitation 
counselor suggesting that the appellant's condition had 
become worse, and also presented a private examination 
report, prepared during the pendency of the appeal which also 
suggested that the appellant's condition was more severe than 
his rating indicated).  Thus, the appellant had presented 
evidence indicating both that there had been a material 
change in his condition and that his current rating was 
insufficient.  Therefore, current VA examination was 
warranted).  Because the veteran in this case has not 
presented any evidence indicating that there has been a 
material change in his disability or that the current rating 
may be incorrect, the Board finds that a current VA 
examination is not warranted.  See 38 C.F.R. § 3.327(a); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


